Exhibit 10.25

NORTH CAROLINA DEPARTMENT OF INSURANCE

RALEIGH, NORTH CAROLINA
SURETY BOND OF SELF–INSURER OF WORKERS' COMPENSATION

SURETY BOND NO. LPM 8166099

This bond is made and entered into between Labor Ready Mid-Atlantic, Inc.
(hereinafter "Principal") and Fidelity and Deposit Company of Maryland
(hereinafter "Surety") for the benefit of the North Carolina Commissioner of
Insurance (hereinafter "the Commissioner") for the purposes set out in North
Carolina General Statute §97–185. This surety bond is made in consideration of
the Commissioner's issuance of a license to self insure for workers'
compensation to the Principal. The Principal and Surety, for themselves, their
heirs, assigns, and successors, agree to be jointly and severally liable to the
Commissioner for the sum of One Million and 00/100 dollars for any and all of
Principal's unpaid liabilities or obligations under Chapter 97 of the North
Carolina General Statutes, regardless of when such liabilities arose or were
incurred, including those arising prior to the effective date of this bond.

          Additionally, Surety agrees that it will fulfill all financial
obligations and liabilities of the Principal under Chapter 97 of the North
Carolina General Statutes in the event that the Principal fails to meet such
obligations and liabilities. Surety shall be liable for the total amount of this
bond to the extent that the Principal is or would be liable under Chapter 97 of
the North Carolina General Statutes. Surety shall not be liable for any amounts
in excess of the dollar amount stated in this surety bond or in any endorsements
hereto.

          This surety bond shall remain in full force and effect until canceled
in writing by the Commissioner pursuant to North Carolina law. Upon
cancellation, Surety shall remain liable under the provisions of this surety
bond for all obligations and liabilities of the Principal under the Workers'
Compensation Act which arose or were created prior to the effective date of the
cancellation. The Surety may be released from its liability and obligations
under this surety bond if the Principal provides replacement security acceptable
to the Commissioner in his discretion. If the Commissioner accepts replacement
security, the Commissioner will notify the Surety in writing of its release from
its liability and obligations under this surety bond.

          Pursuant to N.C. Gen. Stat. § 97–185(a), the Commissioner may increase
or decrease the amount of the Principal's required security on deposit with the
Commissioner. Such changes to the principle amount of this bond may be made by
written endorsement executed by Principal and Surety. Any ordered increase in
the security required to be posted by the Principal will have no effect on the
validity or terms of this surety bond unless the same is amended in writing by
the Principal and Surety.

          Within ten (10) days of a change in the legal entity ownership or name
of the Principal or Surety, the Principal or Surety shall notify the
Commissioner in writing of such change by registered or certified mail. In the
event of such change, Principal and Surety agree to execute an endorsement to
this surety bond to reflect said change.

          Should the Principal's license to self insure be suspended or revoked,
all past, present, and existing obligation and liabilities of the Principal
incurred as a self-insurer shall remain in effect until satisfied and shall be
covered by this surety bond.

          In the event that the Commissioner makes claim upon the Surety under
this surety bond as a result of the Principal's failure to meet the Principal's
obligations and liabilities under Chapter 97 of the North Carolina General
Statutes, the Surety shall remit payment under the terms of this surety bond to
the Commissioner as required by North Carolina law, but in no event later than
thirty (30) days after written demand by the Commissioner. The Surety may cancel
this surety bond by giving the Commissioner sixty (60) days written notice by
registered or certified mail. The Surety shall remain liable tor all obligations
and liabilities of the Principal which arose under Chapter 97 of the North
Carolina General Statutes while this sureti bond was in effect.

          This surety bond shall be governed by North Carolina law and any
suits, actions, causes of actions or other legal proceedings concerning the
validity, terms or enforceability of this surety bond may be brought only in the
Superior Court of Wake County, North Carolina. All parties hereto submit
themselves to the jurisdiction of that court. If any part or condition of the
surety bond is declared unenforceable or held to be invalid by a court of proper
jurisdiction, such determination will not affect the validity or enforceability
of other parts or conditions of this surety bond.

          The Principal and Surety acknowledge and agree that no terms of this
bond can be altered, changed, or amended without written approval by the
Commissioner.

          IN WITNESS WHEREOF, the Principal and Surety intending to be bound
hereby have caused this surety bond to be executed, under seal, and attested by
their duly authorized officers.

Signed and sealed this 18th day of December, 2000
This bond is effective January 1, 2001

ATTEST

/s/ Steven Cooper
Steven Cooper, Secretary

PRINCIPAL: Labor Ready Mid-Atlantic, Inc.

/s/ Ronald L. Junck
Ronald L. Junck, President

SURETY: Fidelity and Deposit Company of Maryland

By: /s/ Patrick D. Dineen
Patrick D. Dineen, Attorney-in-Fact

Sworn and Subscribed before me by above affiant this date shown above:

/s/ Tracy D. Woods
Tracy D. Woods, Notary Public

My Commission expires 9/7/02